Case 2:20-ap-01103-BB   Doc 31-2 Filed 02/09/21 Entered 02/09/21 13:43:05   Desc
                             Exhibit B Page 1 of 2


 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28                               EXHIBIT B
                                          -5-
     DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                REPORT
             Case 2:20-ap-01103-BB
Nussbaum APC Mail - In re William K. Spencer   Doc 31-2 Filed 02/09/21 Entered 02/09/21 13:43:05                       Desc
                                                    Exhibit B Page 2 of 2



                    m1                                                               Richard Uss <richard@nussbaumapc.com>



 In re William K. Spencer
 1 message

 Richard Uss <richard@nussbaumapc.com>                                                                 Mon, Feb 8, 2021 at 10:06 AM
 To: Daniel King <djyking@gmail.com>

    Hello Mr. King,

    I just wanted to touch base with you regarding the Spencer matter. I don’t know if you are aware, however our pretrial
    report is due to be filed with the court tomorrow, 2/9/21. Mr. Spencer has been less than responsive to our meet and
    confer efforts and prior to your office substituting into this matter, I had been attempting to meet and confer with Mr.
    Spencer to no avail.

    I’m available to meet and confer with you today regarding the preparation of the report. Please let me know how
    you would like to proceed with this.

    I can be contacted at 818–660–1919.

    Thank you in advance.

    Sincerely,
    --
    Sincerely,

    Richard J. Uss, Esq.
    Attorney
    Nussbaum APC
    27489 Agoura Road Suite 102
    Agoura Hills, California 91301
    Email: Richard@nussbaumapc.com
    Telephone: 818-660-1919
    Facsimile: 818-864-3241


    CONFIDENTIALITY NOTICE:
    The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
    confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
    recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
    alert the sender by reply email and then delete this message and any attachments. If you are not the intended
    recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
    is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…-5237300819243736308&simpl=msg-a%3Ar-5237300819243736308&mb=1   Page 1 of 1
